Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 4/18/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn and Claims 6-9, 13, and 20 are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Demian K. Jackson on August 19th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 13, Line 2-3, “a square, a triangular, and any other geometrical shape” has been changed to -- a square, or a triangular, shape --
In Claim 20, 
Line 25, “the first fluid outlets” has been changed to -- the first fluid outlet --
Line 26-27, “the first fluid inlets” has been changed to -- the first fluid inlet --
Line 27, “the second fluid outlets” has been changed to -- the second fluid outlet --
Line 28-29, “the second fluid inlets” has been changed to -- the second fluid inlet --
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding Claim 1, the claim has been previously indicated as allowable.
Regarding Claim 20, the claim includes similar limitations to that of Claim 1, and is therefore also allowed.
Claims 2-19 are allowed by virtue of their dependency.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Primary Examiner, Art Unit 3745